Stagy, O. J.
The correctness of the ruling on the statute of limitations turns on the validity of the credits entered by plaintiff on the notes in suit 12 January, 1938. This was a matter for the jury under proper instructions from the court. Lee v. Manley, 154 N.C. 244, 70 S.E. 385; Miller v. Womble, 122 N.C. 135, 29 S.E. 102; Young v. Alford, 118 N.C. 215, 23 S.E. 973.
The contention that the whole of the compromise settlement should first be used to repay the money loaned with interest before any part of the settlement could be applied to the real estate notes would seem to overlook the testimony of the plaintiff that he neither charged nor received *177any interest on the money loaned, and the further circumstance that the chattel mortgage was also given “to better secure these real estate notes,” which were then unbarred by the 10-year statute of limitations. Where a mortgage is given to secure two debts, nothing else appearing, the law would not perforce prefer one over the other in foreclosure, since ordinarily there can he but one foreclosure of a security lien. Layden v. Layden, 228 N.C. 5, 44 S.E. 2d 340. Moreover, on motion to nonsuit or for directed verdict the plaintiff is not only entitled to have the evidence making for his cause taken as true, but also to have it considered in its most favorable light, together with every reasonable intendment and legitimate inference fairly deducible therefrom, the ultimate weight and credibility of the evidence, of course, including any reconciliation of discrepancies or contradictions in plaintiff’s own testimony, being for the jury. Brafford v. Cook, 232 N.C. 699; Williams v. Kirkman, 232 N.C. 609, 61 S.E. 2d 706. It is true the jury may reject the favorable intimations of plaintiff’s testimony and accept the unfavorable ones, still this is a matter for them and it is not for the court to determine. Journigan v. Ice Co., post, 180.
Nor is the prayer of a complaint necessarily controlling in the disposition of a recovery where the plaintiff recovers not according to his prayer, but by compromise, or by agreement dehors the prayer. Eecovery is usually determined by evidence, or agreement, and not by the plaintiff’s demand.
The plaintiff admits that the first note — the one that matured 1 November, 1927 — was already barred at the time of the credit of 12 January, 1938, hence under the decision in Bond v. Wilson, 129 N.C. 387, 40 S.E. 182, he abandons any further right to recover on this note.
No error has been made to appear on defendants’ appeal. They could have avoided any embarrassment by paying the prior encumbrance rather than allowing suit to be brought to enforce it. Moreover, it may be doubted whether the allegations of the answer are sufficient to state a counterclaim. Smith v. McGregor, 96 N.C. 101, 1 S.E. 695.
On plaintiff’s appeal, New trial.
On defendants’ appeal, Affirmed.